McGregor, j.
The facts of this case are the same as those in the case of Peter Antoine v. Interurban Transportation Company, Incorporated (La. App.) 140 So. 151, this day decided. The plaintiff, Adeline Antoine, is the widow of Milton Antoine, who lost his life in the collision, and she has brought suit for $15,000 damages for his death. This case was tried and submitted on the same evidence as was the case of Peter Antoine, and the same judgment was rendered by the lower court, and the plaintiff has appealed.
Eor the reasons assigned in the case of Peter Antoine v. Interurban Transportation Company, Incorporated, the judgment appealed from is affirmed, with all the costs of both courts to be paid by the plaintiff, appellant.